                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Maikijah Ha’Keem, Roy Hughes,
Jimmy Booker, and Jacquard Larkin,

              Plaintiffs,

v.                                                     Case No. 16-cv-348 (JNE/SER)
                                                       ORDER
Chad Mesojedec, Rehabilitation Therapist
Director, Steve Sayovitz, Security
Manager, Elizabeth Wyatt, Security
Counselor, Kevin Schleret, Property
Personnel, Many Torgerson, Property
Supervisor, Kevin Moser, MSOP-Moose
Lake Facility Director, Nick Lammi,
Rehabilitation Counselor, Scott Benoit,
Program Manager-MSOP-Moose Lake,
Terry Kneisel, Assistant Facility Director
MSOP-Moose Lake, and Peter Puffer,
Clinical Director MSOP-Moose Lake,

              Defendants.

       This matter is before the Court on a Report and Recommendation (“R&R”) issued

by the Honorable Steven E. Rau, United States Magistrate Judge, on January 16, 2019.

ECF No. 55. The R&R recommends dismissing this action because Plaintiffs’ claims are

implausible as plead and certain claims are additionally barred by qualified immunity.

Id. Plaintiffs objected. ECF No. 56. Defendants responded. ECF No. 58. The Court

conducted a de novo review of the record. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b)(3); D. Minn. LR 72.2(b)(3). For the reasons set forth below, the Court sustains in

part and overrules in part Plaintiffs’ objections. Accordingly, Defendants’ motion to

dismiss is granted in part and denied in part.


                                                 1
                                      BACKGROUND

       Plaintiffs Maikijah Ha’Keem, Roy Hughes, Jimmy Booker, and Jacquard Larkin

are Muslims civilly committed in the Minnesota Sex Offender Program (“MSOP”) in

Moose Lake, Minnesota. They initiated this lawsuit on February 10, 2016, alleging that

Defendants’ policies and practices regarding the use of prayer oils violates their right to

freely exercise their faith. Specifically, Plaintiffs claim that the following “new

procedures significantly burden [their] ability to conform to the commandments of [their]

faith.” Am. Compl. ¶ 20. First, Plaintiffs claim that MSOP policy prohibits them from

keeping prayer oil in their rooms. Second, Plaintiffs allege that although prayer oil is at

times dispensed by Defendants, prayer oil is dispensed in a limited manner “so as not to

overwhelm peers utilizing the Volunteer Services/Education area.” Am. Compl. ¶ 11.

Third, Plaintiffs allege that Defendants do not provide prayer oil during daily personal

prayer in the spiritual rooms.

       Defendants moved to dismiss the complaint on various grounds and the Court

permitted Plaintiffs to file an amended complaint. Plaintiffs filed their amended

complaint on March 8, 2017. Defendants again moved to dismiss, but the case was

stayed as it was sufficiently related to the ongoing litigation of Karsjens, et al. v. Piper, et

al., No. 11-cv-3659. ECF No. 49. After the stay was lifted, ECF No. 50, the Court

permitted the parties an opportunity to file supplemental briefing addressing any changes

in law that may affect the Court’s analysis of Defendants’ motion to dismiss. On January

16, 2019, the Magistrate Judge recommended dismissing this action with prejudice.



                                               2
                                         ANALYSIS

       The district court reviews de novo those portions of the R&R to which an

objection is made. 28 U.S.C. § 636(b)(1). When doing so, the court “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” Id.; accord Fed. R. Civ. P. 72(b)(3); LR 72.2(b)(3).

       Plaintiffs object to the R&R’s conclusion that they failed to state a Free Exercise

claim. ECF No. 56 at 8. Specifically, Plaintiffs disagree that Hodgson v. Fabian, 378 F.

App’x 592, 593 (8th Cir. 2010) forecloses their claim that the Defendants’ policies and

practice regarding the use of prayer oils violates their constitutional rights.

       The Court agrees with Plaintiffs that Hodgson is inapposite. First, the Eighth

Circuit in Hodgson more narrowly concluded that the plaintiff failed to establish that “his

inability to keep prayer oils in his cell . . . substantially burdened his religion.” Id. Here,

Plaintiffs not only contest the prohibition of prayer oils in cells, but also the manner in

which prayer oil is dispensed in religious areas. Second, Hodgson was decided on

summary judgment and involved a different correctional facility and policy. At this stage

in the litigation, the Court cannot conclude whether Defendants’ policies and practice

pose a substantial burden on Plaintiffs’ religious beliefs or whether these policies further

MSOP’s “legitimate institutional and therapeutic interests.” Karsjens v. Piper, 336 F.

Supp. 3d 974, 992 (D. Minn. 2018) (quoting Ivey v. Mooney, Civ. No. 05-2666, 2008 WL

4527792, at *5, *10 (D. Minn. Sept. 30, 2008)).

       Plaintiffs’ prayer oils claim survives Defendants’ motion to dismiss as long as

Plaintiffs’ allegations “plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal,

                                               3
556 U.S. 662, 664 (2009). Here, Plaintiffs have plausibly alleged that Defendants’

policies and practice regarding prayer oil substantially burdens their religious practice.

Accordingly, the Court rejects the Magistrate Judge’s recommendation to dismiss the

prayer oils claim.

       Additionally, the Court rejects the Magistrate Judge’s recommendation that

Defendants are entitled to qualified immunity on the prayer oils claim. Because Plaintiffs

plausibly allege that Defendants violated their clearly established constitutional rights,

the Court concludes that Defendants are not “entitled to qualified immunity ‘on the face

of the complaint,’” Stanley v. Finnegan, 899 F.3d 623, 627 (8th Cir. 2018). For these

reasons, the Court denies Defendants’ motion to dismiss as to the prayer oils claim only.

       Lastly, the Court overrules Plaintiffs’ remaining objections for the reasons set

forth in the R&R and adopts the R&R in all other respects. See 28 U.S.C. § 636(b)(1); D.

Minn. LR 72.2.

       Therefore, IT IS ORDERED THAT:

1.     The Magistrate Judge’s Report and Recommendation [ECF No. 55] is REJECTED
       as to Plaintiffs’ prayer oils claim and ADOPTED in all other respects.
2.     Defendants’ Motion to Dismiss [ECF No. 37] is DENIED as to Plaintiffs’ prayer
       oils claim and GRANTED as to all other claims.


Dated: February 26, 2019
                                                                 s/ Joan N. Ericksen
                                                                JOAN N. ERICKSEN
                                                                United States District Judge




                                              4
